Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between David
M. Weiner, M.D. (“Employee”) and aTyr Pharma, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”) as of the
Effective Date (as defined below).

 

RECITALS

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee and the Company entered into an Employee Nondisclosure and
Assignment Agreement dated March 21, 2014 (the “Confidentiality Agreement”);

 

WHEREAS, Employee was provided with an offer letter dated February 20, 2014 (the
“Offer Letter”) which Employee accepted;

 

WHEREAS, Employee’s employment with the Company will terminate effective
September 10, 2015 (the “Termination Date”);

 

WHEREAS, Employee was granted options to purchase 196,354 shares of the
Company’s Common Stock (the “Employee Option”) subject to the terms and
conditions, as applicable, of the Company’s 2014 Stock Plan and 2015 Stock
Option and Incentive Plan (the “Plans”) (collectively with the Employee Option,
the “Stock Agreements”);

 

WHEREAS, the Employee Option was subject to vesting as follows: (1) 120,922
shares to a six-year vesting schedule, and (2) 75,432 shares to a four year
vesting schedule. As of the Termination Date, Employee has vested 34,836 of the
shares subject to the Employee Option (the “Vested Option”) of which 5,028
shares have been exercised (the “Exercised Shares”) and 161,518 of the shares
subject to the Employee Option shall remain unvested (the “Unvested Option”)
following the Termination Date;

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1.Recitals.  The Recitals set forth above are expressly incorporated into this
Agreement.

 

1

--------------------------------------------------------------------------------

 

2.Consideration.   Provided (i) Employee complies with all provisions of this
Agreement and the Confidentiality Agreement, (ii) Employee signs and returns the
Consulting Agreement attached hereto as Appendix A (the “Consulting Agreement”)
at the same time Employee returns a signed and dated original of this Agreement,
and (iii) Employee timely signs and returns and does not revoke this Agreement
as provided below, Employee will receive the following separation benefits: 

 

a. Employee will be retained by the Company as a consultant from the Termination
Date through March 31, 2016 unless terminated earlier pursuant to the terms of
the Consulting Agreement.

 

b.The Company agrees to pay Employee two (2) months of pay, totaling Sixty-Two
Thousand Two Hundred Fifty Dollars ($62,250.00), less applicable withholding, on
its next regular payroll date occurring at least five (5) days following the
Effective Date (as defined below), but in no event later than sixty (60) days
following the Termination Date.

 

c.Provided Employee is eligible for and timely elects COBRA coverage, the
Company will reimburse Employee, less any required withholding, for Employee’s
COBRA premiums that he pays for continuation of medical, dental and vision
coverage through March 31, 2016.

 

 

3.Stock.  The Parties agree that as of the Termination Date, Employee had vested
in the Vested Option (i.e. 34,836 shares) and no more.  The Parties agree that
the remainder of the Employee Option (i.e. the 161,518 shares that constitute
the Unvested Option) shall continue to vest through December 31, 2015 (the
“Additional Vested Shares”).    The Parties further agree that the Employee
shall not vest in any additional portion of the Employee Option or otherwise
obtain additional equity or debt interest in the Company after December 31,
2015, and the portion of the Employee Option that remains unvested at December
31, 2015 shall lapse as of December 31, 2015 and Employee shall have no further
right to any such lapsed portion. The Parties agree that the portion of the
Vested Option and the Additional Vested Shares that is eligible for taxation as
an “incentive stock option” under the Internal Revenue Code of 1986, as amended
(the “Code”) (i.e., 14,910 of the shares subject to the Vested Option granted to
the Employee on July 10, 2014, plus such number of Additional Vested Shares
subject to the Employee Option granted on July 10, 2014 that is intended to
qualify as an “incentive stock option,” collectively, the “ISO Vested Option”)
shall remain exercisable in accordance with the terms of the Stock Documents
(i.e., shall remain exercisable for the three-month period following the
termination of the services provided under the Consulting Agreement, provided
that any unexercised portion of the ISO Vested Option shall automatically
convert to non-qualified stock options upon the date that is three months after
the Termination Date).   The Parties further agree that, with respect to the
remaining portion of the Vested Option and the Additional Vested Shares (the “NQ
Vested Option”) and subject to the requirements and conditions set forth in
Section 2 above, the post-termination exercise period shall be extended such
that Employee may exercise such NQ Vested Option for the six-month period
following the termination of the services provided under the Consulting
Agreement (the “Extended Exercise Period”).  The Employee acknowledges and
agrees that (i) the ISO Vested Option will expire and

2

--------------------------------------------------------------------------------

 

no longer be exercisable three months after the termination of the services
provided under the Consulting Agreement and (ii) the NQ Vested Option will
expire and no longer be exercisable upon the expiration of the Extended Exercise
Period.  For the avoidance of doubt, in no event shall this Agreement amend the
exercise period with respect to any portion of the Vested Option or Additional
Vested Shares that is eligible for taxation as an “incentive stock option” under
the Code.   Employee acknowledges that, other than the Exercised Shares, the
Vested Option and the Additional Vested Shares, Employee has no other equity or
debt interest in the Company of any kind, including but not limited to, any
interest in stock, stock options, or other form of profit
participation.  Employee agrees that, except with respect to the amendment of
the vesting terms applicable to the Employee Option and the amendment of the
post-termination exercise period for the NQ Vested Option, the foregoing
treatment is consistent with, and has honored any and all obligations of the
Company to Employee, under the Stock Agreements.  

 

EMPLOYEE UNDERSTANDS THAT NEITHER THIS AGREEMENT NOR THE COURSE OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY, OR ANY OTHER SERVICE TO THE COMPANY, GIVE OR GAVE
EMPLOYEE ANY RIGHT, CONTINUING OR OTHERWISE, TO THE REVENUES AND/OR PROFITS OF
THE COMPANY AND/OR ANY OTHER RELEASEE (AS DEFINED BELOW) OR ANY OTHER INTEREST,
ECONOMIC OR OTHERWISE, IN THE COMPANY AND/OR ANY OTHER RELEASEE (AS DEFINED
BELOW).  

 

4.Benefits.  Except as otherwise provided in this Agreement or the Consulting
Agreement, Employee agrees that Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock (except
as provided in Section 3), and the accrual of bonuses, vacation, and paid time
off, ceased as of the Termination Date.  Employee’s health and dental insurance
benefits, if any, shall cease on the last day of September 2015, subject to
Employee’s right to continue Employee’s coverage under COBRA, subject to the
provisions of Section 2 above and the Consulting Agreement.

 

5.Payment of Salary and Receipt of All Benefits.  Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.  Employee specifically represents that Employee is not due to receive
any bonus for calendar year 2015 or any other year, pro-rated or otherwise, or
any other commissions or other incentive compensation from the Company other
than as set forth in this Agreement.

 

6.Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on Employee’s   own behalf and on behalf of
Employee’s  respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees

3

--------------------------------------------------------------------------------

 

from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation: 

 

a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; commission payments; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Employee Retirement Income Security Act of 1974;
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control and Reform
Act; the California Family Rights Act; the California Labor Code; the California
Workers’ Compensation Act; the California Fair Employment and Housing Act; and
any other similar statutes, regulations or laws;

 

e.any and all claims for violation of the federal or any state constitution;

 

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

h.any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all

4

--------------------------------------------------------------------------------

 

respects as a complete general release as to the matters released.  This release
does not extend to any obligations incurred under this Agreement.  This release
does not release claims that cannot be released as a matter of law, including,
but not limited to, Employee’s right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company).  Notwithstanding the foregoing, Employee acknowledges that any and all
disputed wage claims that are released herein shall be subject to binding
arbitration in accordance with this Agreement, except as required by applicable
law.  Employee represents that Employee has made no assignment or transfer of
any right, claim, complaint, charge, duty, obligation, demand, cause of action,
or other matter waived or released by this section.

 

7.Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has twenty-one (21) days within
which to consider this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.  In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.  Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the eighth day after Employee
signs this Agreement.  The parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

 

8.California Civil Code Section 1542.  Employee acknowledges that Employee has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF

5

--------------------------------------------------------------------------------

 

KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9.No Pending or Future Lawsuits.  Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other
Releasees.  Employee also represents that Employee does not intend to bring any
claims on Employee’s own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees.

 

10.Confidentiality.  Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”).  Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s attorney(s),
and Employee’s accountant and any professional tax advisor to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties.  Employee agrees that
Employee will not publicize, directly or indirectly, any Separation Information.

 

11.Trade Secrets and Confidential Information/Company Property.  Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees.  Employee acknowledges that during the
course of Employee’s employment with the Company Employee had access to a number
of highly confidential materials and Employee specifically represents that
Employee shall refrain from using any such confidential information in the
future.  Employee affirms that Employee has returned all documents and other
items provided to Employee by the Company, developed or obtained by Employee in
connection with Employee’s employment with the Company, or otherwise belonging
to the Company.  

 

12.No Cooperation.  Employee agrees that Employee will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement.  Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order.  If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

6

--------------------------------------------------------------------------------

 

13.Nondisparagement.  Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.  Employee agrees to refrain from making, either directly or
indirectly, any negative, damaging or otherwise disparaging communications
concerning the Company or its services to any of the clients of the
Company.  Employee shall not use any Company information that is confidential
either under applicable law or the Confidentiality Agreement to which Employee
had access during the scope of Employee’s employment with the Company in order
to communicate with or solicit any of the Company’s current or prospective
clients.  Employee shall direct any inquiries by potential future employers to
the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment.  

 

14.Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, or of any provision of the Confidentiality Agreement, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement and to obtain damages, except as
provided by law.

 

15.No Admission of Liability.  Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.  

 

16.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

17.ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JAMS
(“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS
RULES”).  THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES.  THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION.  THE
PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH

7

--------------------------------------------------------------------------------

 

ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN. 

 

18.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement.  Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon.  Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

 

19.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

20.No Representations.  Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Employee has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.

 

21.Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

8

--------------------------------------------------------------------------------

 

22.Attorneys’ Fees.  In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action. 

 

23.Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, the Consulting Agreement and the
Stock Agreements (as such may have been modified herein).

 

24.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and a duly authorized representative of the Company.

 

25.Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

 

26.Effective Date.  Employee understands that this Agreement shall be null and
void if not executed by Employee within twenty-one (21) days and returned to the
Company within such period together with a signed and dated original of the
Consulting Agreement.   In the event that Employee signs this Agreement within
twenty-one days, then the Company has seven days after such date to countersign
the Agreement and return a fully-executed version to Employee.  This Agreement
will become effective on the eighth (8th) day after Employee signed this
Agreement, so long as it has been signed by the Company and has not been revoked
by either Party before that date (the “Effective Date”).

 

27.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

28.Voluntary Execution of Agreement.  Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s   claims against the Company and any of
the other Releasees.  Employee acknowledges that:

 

(a)Employee has read this Agreement;

 

 

(b)

Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s   own choice or has elected not to
retain legal counsel;

 

9

--------------------------------------------------------------------------------

 

 

(c)

Employee understands the terms and consequences of this Agreement and of the
releases it contains; and 

 

(d)Employee is fully aware of the legal and binding effect of this Agreement.

 




10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

DAVID M. WEINER, an individual

 

Dated:

September 10, 2015

 

/s/ David M. Weiner

 

 

 

 

David M. Weiner, M.D.

 

 

ATYR PHARMA, INC.

 

Dated:

September 10, 2015

 

By: /s/ John D. Mendlein

 

 

 

 

John D. Mendlein, PhD..

 

 

 

 

Chief Executive Officer and Executive Chairman

 

 

 

 




11

--------------------------------------------------------------------------------

 

APPENDIX A

 

 

CONSULTING AGREEMENT

 

12

--------------------------------------------------------------------------------

 

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of September
10, 2015 (“Effective Date”), by and between aTyr Pharma, Inc. (“Company), having
a principal place of business at 3545 John Hopkins Court, Suite #250, San Diego,
California 92121, and David M. Weiner, M.D. (“Consultant”), an individual,
having a principal place of business at 500 West Harbor Drive, Unit 1213, San
Diego, CA 92101.

 

1.Retention of Services.  Company hereby retains Consultant to advise and
consult with the Company in the communication and transition of information and
knowledge relating to the Company’s business, including advisory services and
support related to the Company’s execution of its clinical trials of
Resolaris.  It is expected that Consultant shall provide services for
approximately sixty (60) to eighty (80) hours per month from the Effective Date
through December 31, 2015 (the “Initial Period”), and thereafter as the parties
shall mutually agree through the end of the Term (as defined below).

2.Compensation.

2.1Fees.  Company will pay Consultant fees for services rendered at the rate of
Fifteen Thousand Dollars ($15,000) per month during the Initial Period, such
amount to be pro-rated for the first month in the Initial Period.  Following
December 31, 2015, the parties agree that Company will pay Consultant fees for
services rendered at the rate of One Hundred Eighty Dollars ($180.00) per
hour.  Fees will be paid on a monthly basis upon receipt of an invoice for
services from Consultant.

2.2Expenses.  Company shall reimburse Consultant for reasonable expenses
incurred in connection with Consultant’s performance of services under this
Agreement, provided that the expenses are approved in advance by the Company and
Consultant promptly provides documentation satisfactory to Company to support
Consultant’s request for reimbursement

3.Independent Contractor.

3.1Independent Contractor Relationship.  Consultant’s relationship with Company
will be that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship.  Consultant will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, paid vacation, holidays or sick leave.  Consultant will not be
authorized to make any representation, contract or commitment on behalf of
Company unless specifically requested or authorized in writing to do so by the
Chief Executive Officer of Company.  Consultant will be solely responsible for
obtaining any business or similar licenses required by any federal, state or
local authority.  In addition, Consultant will be solely responsible for, and
will file on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement.  No part of
Consultant’s compensation will be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes.  Company will regularly report amounts paid to Consultant by filing a
Form 1099‑MISC with the Internal Revenue Service as required by law

3.2Method of Performing Services; Results.  In accordance with Company’s
objectives, Consultant will determine the method, details and means of
performing the services

Page 13 of 21

--------------------------------------------------------------------------------

 

required by this Agreement.  Company shall have no right to, and shall not,
control the manner or determine the method of performing Consultant’s
services.  Consultant shall provide the services for which Consultant is engaged
to the reasonable satisfaction of Company. Company may suggest to Consultant,
from time to time, methods or strategies Company believes may assist Consultant
in the performance of Consultant’s services under this Agreement.  Consistent
with Consultant’s independent contractor status, however, Consultant shall
exercise Consultant’s independent business discretion in determining whether or
not to follow Company’s suggestions. 

3.3Workplace, Hours and Instrumentalities.  Consultant may perform the services
required by this Agreement at any place or location and at such times as
Consultant shall determine.  Consultant agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement; however, Company will/may at its convenience make available to
Consultant suitable office space, computer equipment, and the like, to
facilitate the efficient rendering of Consultant’s services to Company.  Such
facilities shall be used by Consultant, if at all, at Consultant’s discretion.

4.Intellectual Property Rights.

4.1Disclosure and Assignment of Innovations.

Innovations; Company Innovations.  “Innovations” includes processes, machines,
compositions of matter, improvements, inventions (whether or not protectable
under patent laws), works of authorship, information fixed in any tangible
medium of expression (whether or not protectable under copyright laws), moral
rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and
designs.  “Company Innovations” are Innovations that Consultant, solely or
jointly with others, conceives, reduces to practice, creates, derives, develops
or makes within the scope of Consultant’s work for Company under this Agreement.

(a)Disclosure and Ownership of Company Innovations.  Consultant agrees to make
and maintain adequate and current records of all Company Innovations, which
records shall be and remain the property of Company.  Consultant agrees to
promptly disclose to Company every Company Innovation.  Consultant hereby does
and will assign to Company, or Company’s designee, Consultant’s entire worldwide
right, title and interest in and to all Company Innovations and all associated
records and intellectual property rights.

(b)Assistance.  Consultant agrees to execute upon Company’s request a signed
transfer of Company Innovations to Company in the form included with this
Agreement for each of the Company Innovations, including, but not limited to,
computer programs, notes, sketches, drawings and reports.  Consultant agrees to
assist Company in any reasonable manner to obtain, perfect and enforce, for
Company’s benefit, Company’s rights, title and interest in any and all
countries, in and to all patents, copyrights, moral rights, mask works, trade
secrets, and other property rights in each of the Company
Innovations.  Consultant agrees to execute, when requested, for each of the
Company Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, or continuing
patent applications thereof), (i) patent, copyright, mask work or similar
applications related to such Company Innovation, (ii) documentation (including
without limitation assignments) to permit Company to obtain, perfect and enforce
Company’s right, title and interest in and to such Company

Page 14 of 21

--------------------------------------------------------------------------------

 

Innovation, and (iii) any other lawful documents deemed necessary by Company to
carry out the purpose of this Agreement.  If called upon to render assistance
under this paragraph, Consultant will be entitled to a fair and reasonable fee
in addition to reimbursement of authorized expenses incurred at the prior
written request of Company.  In the event that Company is unable for any reason
to secure Consultant’s signature to any document Consultant is required to
execute under this Paragraph 4.1(c) (“Assistance”), Consultant hereby
irrevocably designates and appoints Company and Company’s duly authorized
officers and agents as Consultant’s agents and attorneys-in-fact to act for and
in Consultant’s behalf and instead of Consultant, to execute such document with
the same legal force and effect as if executed by Consultant. 

(c)Out-of-Scope Innovations.  If Consultant incorporates any Innovations
relating in any way to Company’s business or demonstrably anticipated research
or development or business which were conceived, reduced to practice, created,
derived, developed or made by Consultant either outside of the scope of
Consultant’s work for Company under this Agreement or prior to the Effective
Date  (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, Consultant hereby grants to Company or Company’s designees a
royalty-free, irrevocable, worldwide, fully paid-up license (with rights to
sublicense through multiple tiers of sublicensees) to practice all applicable
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to any Out-of-Scope Innovations which Consultant
incorporates, or permits to be incorporated, in any Company
Innovations.  Consultant agrees that Consultant will not incorporate, or permit
to be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any of
the Company Innovations without Company’s prior written consent.

4.2Confidential Information.

(a)Definition of Confidential Information.  “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Company, Company’s suppliers and customers, and includes, without limitation,
Company Innovations, Company Property (defined below), and Company’s information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing manufacturing, customer lists, business forecasts, sales and
merchandising and marketing plans and information.

(b)Nondisclosure and Nonuse Obligations.  Except as permitted in this paragraph,
Consultant shall neither use nor disclose the Confidential
Information.  Consultant may use the Confidential Information solely to perform
services for the benefit of Company.  Consultant agrees that Consultant shall
treat all Confidential Information of Company with the same degree of care as
Consultant accords to Consultant’s own Confidential Information, but in no case
less than reasonable care.  If Consultant is not an individual, Consultant
agrees that Consultant shall disclose Confidential Information only to those of
Consultant’s employees who need to know such information, and Consultant
certifies that such employees have previously agreed, either as a condition of
employment or in order to obtain the Confidential Information, to be bound by
terms and conditions substantially similar to those terms and conditions
applicable to Consultant under this Agreement.  Consultant agrees not to
communicate any information to Company in violation of the proprietary rights of
any third party. Consultant will immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information and agrees to
assist Company in remedying any such unauthorized use or disclosure of the
Confidential Information.

Page 15 of 21

--------------------------------------------------------------------------------

 

(c)Exclusions from Nondisclosure and Nonuse Obligations.  Consultant’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Consultant can demonstrate:  (a) was in the public domain at
or subsequent to the time such portion was communicated to Consultant by Company
through no fault of Consultant; (b) was rightfully in Consultant’s possession
free of any obligation of confidence at or subsequent to the time such portion
was communicated to Consultant by Company; or (c) was developed by employees of
Consultant independently of and without reference to any information
communicated to Consultant by Company.  A disclosure of Confidential Information
by Consultant, either:  (a) in response to a valid order by a court or other
governmental body; (b) otherwise required by law; or (c) necessary to establish
the rights of either party under this Agreement, shall not be considered to be a
breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Consultant shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure 

(d)Ownership and Return of Company Property.  All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
all other tangible media of expression), equipment, documents, data, and other
property furnished to Consultant by Company, whether delivered to Consultant by
Company or made by Consultant in the performance of services under this
Agreement (collectively, the “Company Property”) are the sole and exclusive
property of Company or Company’s suppliers or customers, and Consultant hereby
does and will assign to Company all rights, title and interest Consultant may
have or acquire in the Company Property.  Consultant agrees to keep all Company
Property at Consultant’s premises unless otherwise permitted in writing by
Company.  At the end of this Agreement, or at Company’s request, and no later
than five (5) days after the end of this Agreement or Company’s request,
Consultant shall destroy or deliver to Company, at Company’s option:  (a) all
Company Property; (b) all tangible media of expression in Consultant’s
possession or control which incorporate or in which are fixed any Confidential
Information; and (c) written certification of Consultant’s compliance with
Consultant’s obligations under this subparagraph.

4.3Observance of Company Rules.  At all times while on Company’s premises,
Consultant will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.

5.No Conflict of Interest.  During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Consultant’s obligations, or the scope of services rendered
for Company, under this Agreement.  Consultant warrants that, to the best of
Consultant’s knowledge, there is no other contract or duty on the part of
Consultant that conflicts with or is inconsistent with this Agreement.  This
paragraph 5 does not prevent Consultant from performing the same or similar
services for clients other than Company so long as such services do not directly
or indirectly conflict with Consultant’s obligations under this Agreement.

6.Term and Termination.

6.1Term.  This Agreement is effective as of the Effective Date set forth above
and will end March 31, 2016 unless sooner terminated in accordance with
subparagraph 6.2 below.

6.2Termination.  Company or Consultant may terminate this Agreement immediately
upon Company’s or Consultant’s breach of this Agreement, the Employee

Page 16 of 21

--------------------------------------------------------------------------------

 

Nondisclosure and Assignment Agreement dated March 21, 2014 (the
“Confidentiality Agreement”), or the Separation Agreement and Release entered
into in conjunction with Consultant’s separation from employment with Company
effective September 10, 2015 (the “Separation Agreement”).  This Agreement may
be terminated by mutual written agreement of Company and Consultant. 

6.3Duties Upon Termination.  Upon termination of this Agreement for any reason,
Consultant agrees to cease all work on behalf of Company and promptly deliver
the results to Company.  Company shall promptly pay Consultant all fees incurred
by Consultant to the date of termination within thirty (30) days after
termination.

7.General Provisions.

7.1Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Consultant may not assign its rights, subcontract or
otherwise delegate its obligations under this Agreement without Company’s prior
written consent.

7.2Consultant Indemnification.  Consultant shall be liable for, and agrees to
pay, any and all debts, claims, demands, liabilities, expenses, losses,
injuries, damages and reasonable attorneys’ fees arising out of Consultant's
gross negligence in performing the services described in this
Agreement.  Further, Consultant shall indemnify and hold Company harmless from
and against any and all debts, claims, demands, liabilities, expenses, losses,
injuries, damages for injury to or death of persons, including, but not limited
to, Consultant's employees, if any, and customers and employees of Company, and
damages or destruction to property, including, but not limited to, property of
Company, resulting, in any manner, from Consultant's gross negligence in
performing the services described in this Agreement.

7.3Agreement to Arbitrate.  Consultant and Company agree to arbitrate any
controversy, claim or dispute between them arising out of or in any way related
to this Agreement, the consulting relationship between Consultant and Company,
and any disputes upon termination of the consulting relationship, including
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law.  The arbitration will be conducted in San Diego County,
California, by a single neutral arbitrator and in accordance with the American
Arbitration Association’s (“AAA”) then current rules for resolution of
commercial disputes.  The arbitrator shall have the power to enter any award
that could be entered by a judge of the trial court of the State of California,
and only such power, and shall follow the law.  In the event the arbitrator does
not follow the law, the arbitrator will have exceeded the scope of his or her
authority and the parties may, at their option, file a motion to vacate the
award in court.  The parties agree to abide by and perform any award rendered by
the arbitrator.  Judgment on the award may be entered in any court having
jurisdiction thereof.

7.4Survival.  The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 4 (“Intellectual Property Rights”) and
7 (“General Provisions”) will survive any termination or expiration of this
Agreement.

7.5Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated:  (a) by personal delivery, when delivered personally; (b) by
overnight courier, upon written verification of receipt; (c) by telecopy or
facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of

Page 17 of 21

--------------------------------------------------------------------------------

 

receipt.  Notice shall be sent to the addresses set forth above or to such other
address as either party may specify in writing. 

7.6Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.  Except for the matters to be
resolved pursuant to subparagraph 8.3 hereof, each of the parties irrevocably
consents to the personal jurisdiction of the federal and state courts located in
California, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.

7.7Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

7.8Waiver; Amendment; Modification.  No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company.  The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Consultant, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant.  This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

7.9Injunctive Relief for Breach.  Consultant’s obligations under this Agreement
are of a unique character that gives them particular value.  Consultant’s breach
of any of such obligations will result in irreparable and continuing damage to
Company for which there will be no adequate remedy at law.  Accordingly, in the
event of such breach, the parties agree that Company will be entitled to
injunctive relief and/or a decree for specific performance, and such other and
further relief as may be proper (including monetary damages if appropriate).

7.10Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter,
together with the Confidentiality Agreement, the Separation Agreement and the
Stock Agreements referenced in the Separation Agreement.  The terms of this
Agreement will govern all services undertaken by Consultant for Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates shown
below.



Page 18 of 21

--------------------------------------------------------------------------------

 

“Company”

 

aTyr Pharma, Inc., a Delaware corporation

 

 

By:  /s/ John D. Mendlein

 

Name: John D. Mendlein, PhD.

 

Title: Chief Executive Officer and Executive Chairman

“Consultant”

 

David M. Weiner, M.D.

 

 

By: /s/ David M. Weiner

 

Name: David M. Weiner, M.D.

 

 

 

Date:  September 10, 2015

 

Date:  September 10, 2015

 

 

Page 19 of 21

--------------------------------------------------------------------------------

 

ASSIGNMENT OF COMPANY INNOVATIONS

 

 

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to aTyr Pharma, Inc. (“Company”), and Company’s
successors and assigns, and Company accepts such sale, assignment and transfer
of, all rights, title and interest of David M. Weiner, M.D. (“Consultant”),
vested and contingent, in and to the Company Innovations, and all associated
intellectual property rights (including, without limitation, patent, copyright,
moral right, mask-work, and trade secret rights), which were conceived, reduced
to practice, created, derived, developed or made during the course of the
services performed under this Agreement.  Such Company Innovations are more
particularly identified in Schedule 1 hereto.

 

Executed this ____ day of ___________________.

 

 

 

 

By:

 

 

 

 

Andrew Cubitt, Ph.D.

 

 

Vice President, Product Protection

 

 

 

 

 

 

By:

 

 

 

 

David M. Weiner, M.D.

 




Page 20 of 21

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

ASSIGNMENT OF COMPANY INNOVATIONS

 

 

 

 

 

 

 

 

 

Page 21 of 21